UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-1958


ANGEL JUAN PABLO REYES STUMVOLL,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 30, 2017                                         Decided: April 5, 2017


Before WILKINSON, MOTZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


H. Glenn Fogle, Jr., THE FOGLE LAW FIRM, LLC, Atlanta, Georgia, for Petitioner.
Benjamin C. Mizer, Principal Deputy Assistant Attorney General, Paul Fiorino, Senior
Litigation Counsel, Rebekah Nahas, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Angel Juan Pablo Reyes Stumvoll, a native and citizen of Bolivia, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s denial of his requests for asylum, withholding of removal,

and protection under the Convention Against Torture. * We have thoroughly reviewed the

record, including the transcript of Reyes Stumvoll’s merits hearing and all supporting

evidence. We conclude that the record evidence does not compel a ruling contrary to any

of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision. See INS v. Elias–Zacarias, 502 U.S.
478, 481 (1992).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

In re Reyes Stumvoll (B.I.A. July 29, 2016). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                     PETITION DENIED




       *
         Reyes Stumvoll does not raise any challenges to the agency’s denial of his request
for protection under the Convention Against Torture. We would lack jurisdiction over any
such claims on the ground that he failed to exhaust his administrative remedies before the
Board. See 8 U.S.C. § 1252(d)(1) (2012); Massis v. Mukasey, 549 F.3d 631, 638–40 (4th
Cir. 2008).

                                            2